Citation Nr: 1210386	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO. 07-24 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for any bilateral eye disorder, to include amblyopia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on a period of active duty for training from May 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was previously remanded by the Board in January 2009, September 2009, and November 2011. The Veteran attended a hearing before the undersigned in January 2012.

Previously, the RO treated the claim for service connection for an eye disorder as two separate claims: One for service connection for amplyopia and one for service connection for burning and teary eyes. In January 2009, the Board found that only the claim for service connection for amplyopia was before the Board. Since that time, the Court of Appeals for Veterans Claims issued the decision in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), which held that VA should construe a claim for service connection based on reasonable expectations of a non-expert claimant who has no special medical expertise. Given this decision, and given that the Veteran has repeatedly indicated that his claim involves burning, teariness, pus formation, and gray floaters in his eyes, the Board finds that the issue on appeal is best characterized as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an eye disorder, including burning and teariness of the eyes, that began in service. See Hearing Transcript (Jan. 2012). He reported that he first experienced burning and watery eyes during basic training after firing his weapon. Id. at 4. He continued to experience these symptoms, in addition to pus and gray floaters in his eyes. Id. at 6. He began using eye drops shortly after service. Id.

The Veteran reported that he continues to receive prescription eye drops (Patanol) from his primary care provider.  The Veteran was afforded a VA eye examination in February 2009 (with addendums added in September 2010 and April 2011). The examiner addressed the etiology of amplyopia, but did not discuss the nature and etiology of any burning, teariness, pus formation, and gray floaters of the eyes.  In light of the Veteran's contention that he experienced symptoms in service for which he treated with eye drops after service and currently continued to treat with eye drops, a new examination should be scheduled to address this contention. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim), see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In addition, the Veteran indicated that he also sees eye specialists, Dr. Gonzales and Dr. Conteras. It does not appear that these records are associated with the claims file. Records from these providers should be obtained. 38 C.F.R. § 3.159 (2011). Also, the claims file contains a single page from the records of Dr. Steven E. Campbell, an eye specialist. Complete records from this provider should be obtained. Id.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify his primary care provider or any other provider who has provided him treatment for his eye disorder.

2. Obtain the Veteran's complete treatment records from any provider identified by the Veteran. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's complete treatment records from eye specialists Dr. Gonzales and Dr. Conteras. Evidence of attempts to obtain these records should be associated with the claims file.

4. Obtain the Veteran's complete treatment records from Dr. Steven E. Campbell. Evidence of attempts to obtain these records should be associated with the claims file.
 
5. After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his eye disorder-specifically, his complaints of burning, teariness, pus formation, and gray floaters of the eyes for which he treats with eye drops. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including Dr. S.C.'s June 2011 report.

The examiner should conduct a complete history and physical, documenting the Veteran's reported eye symptoms, including burning, teariness, pus formation, and seeing gray shapes in his field of vision. Any current eye diagnoses should be assigned.

The examiner should offer an opinion as to whether at least as likely as not (50/50 probability) any diagnosed eye disorder manifested by burning, teariness, pus formation, and gray floaters had its onset in service, is related to service, and has been continuous since service.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so. 

6. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

